 1   Jeff Tillotson, SBN 139372
     jtillotson@TillotsonLaw.com
 2   Tillotson Law
     750 North Saint Paul
 3   Suite 610
     Dallas, TX 75201
 4   Telephone: (214) 382-3040

 5   Pete Marketos, Pro Hac Vice
     pete.marketos@rm-firm.com
 6   Reese Marketos LLP
     750 North Saint Paul
 7   Suite 600
     Dallas, TX 75201
 8   Telephone: (214) 382-9810

 9   Chad S. Hummel, SBN 139055
     chummel@sidley.com
10   Bridget S. Johnsen, SBN 210778
     bjohnsen@sidley.com
11   Ryan M. Sandrock, SBN 251781
     rsandrock@sidley.com
12   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
13   San Francisco, CA 94104
     Telephone: (415) 722-1200
14   Facsimile: (415) 772-7400

15   Attorneys for Defendants
     DIRECTV and DIRECTV, LLC
16
                                     UNITED STATES DISTRICT COURT
17
                                 NORTHERN DISTRICT OF CALIFORNIA
18
                                OAKLAND DIVISION
19    FEDERAL TRADE COMMISSION,       Case No. 3:15-cv-01129 HSG
20                      Plaintiff,                     Assigned to the Hon. Haywood S. Gilliam, Jr.
21    v.
22    DIRECTV, a corporation,                          DIRECTV’S CASE-IN-CHIEF
                                                       WITNESS LIST
23    and
                                                       Trial Date: October 29, 2018
24    DIRECTV, LLC, a limited liability                Courtroom 2, 4th Floor
      company,                                         Hon. Haywood S. Gilliam, Jr.
25
                        Defendants.
26

27

28

                                     DIRECTV’S CASE-IN-CHIEF WITNESS LIST
                                                 3:15-CV-01129
 1          DIRECTV hereby submits the following list of witnesses that DIRECTV will call in its

 2   case-in-chief.

 3                    Witness Name                             Brief Summary of Testimony
                      Vincent Torres,                          Mr. Torres will testify regarding
 4
                                                               DIRECTV’s business analytics
 5                                                             data relating to customer
                      Senior Vice President, Consumer          acquisition and DIRECTV’s
 6                    Marketing and Analytics (AT&T)           premium channel offer as applied
                                                               to those DIRECTV customers
 7                                                             who subscribed via DIRECTV’s
                                                               website.
 8
                      Kerry O’Brien,                           Ms. O’Brien will testify regarding
 9                                                             the FTC’s contentions and
                                                               admissions relating to the nature
10                    Assistant Regional Director at           and extent of alleged injury, or
11                    Federal Trade Commission                 lack of injury, to consumers as a
                      (Western Region)                         result of DIRECTV’s advertising
12                                                             and disclosures.
13                    By Deposition (FRCP 30(b)(6))
14

15          To the extent the Court finds that the FTC has met its burden of proving that the amount it

16   seeks in restitution reasonably approximates DIRECTV’s unjust gains, if any, and that the burden

17   has shifted to DIRECTV under the framework in F.T.C. v. Commerce Planet, Inc., 815 F.3d 593 (9th

18   Cir. 2016), DIRECTV may call:

19
                      Witness Name                             Brief Summary of Testimony
20                    Michael R. Baye (rebuttal expert),       Dr. Baye may testify regarding
21                                                             the opinions disclosed in Dr.
                                                               Baye’s rebuttal expert report and
22                    Bert Elwert Professor of Business        in response to the FTC’s expert,
                      Economics and Public Policy,             Dr. Daniel Rascher, specific to
23                    Indiana University Kelley School         the FTC’s web-based allegations,
                      of Business                              including, but not limited to, the
24
                                                               appropriate methodology for
25                                                             analyzing injury or harm to
                                                               consumers through impact
26                                                             analyses, the results of those
                                                               analyses as applied to the FTC’s
27                                                             allegations, and any alleged
                                                               “unjust gains” to DIRECTV.
28
                                                           1
                                        DIRECTV’S CASE-IN-CHIEF WITNESS LIST
                                                    3:15-CV-01129
 1   Date: October 15, 2018

 2                                                    By: /s/ Jeffrey M. Tillotson

 3
                                                            DIRECTV and DIRECTV, LLC
 4

 5                                         FILER’S ATTESTATION

 6
            I am the ECF User whose identification and password are being used to file the foregoing. I
 7
     hereby attest that the signatory has concurred in this filing.
 8
      Date: October 15, 2018                                SIDLEY AUSTIN LLP
 9

10
                                                            By:    /s/ Ryan M. Sandrock
11                                                                Ryan M. Sandrock

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
                                    DIRECTV’S CASE-IN-CHIEF WITNESS LIST
                                                3:15-CV-01129
